Title: From George Washington to Ephraim Basher, 22 November 1783
From: Washington, George
To: Basher, Ephraim


                  
                     Gentlemen
                      26-27 November 1783
                  
                  I thank You sincerely for your affectionate Address, and entreat You to be persuaded that Nothing could be more agreeable to me than Your polite Congratulations: Permit me, in turn, to felicitate You on the happy repossession of your City.
                  Great as your Joy must be on this pleasing Occasion, it can scarcely exceed that which I feel, at seeing You, Gentlemen, who from the noblest Motives have suffered a voluntary Exile of many Years, return again in Peace & Triumph to enjoy the Fruits of your virtuous Conduct.
                  The Fortitude and Perseverance which You and your suffering Brethren have exhibited in the Course of the War have not only endeared You to Your Countrymen, but will be remembered with Admiration and Applause to the latest Posterity.
                  May the Tranquility of your City be perpetual.  May the Ruins soon be repaired, Commerce flourish.  Science be fostered; And all the civil and social Virtues be cherished, in the same illustrious Manner, which formerly reflected so much Credit on the Inhabitants of New York.  In fine, may every Species of Felicity attend You Gentlemen & your worthy fellow Citizens
                  
                     Go: Washington
                  
               